                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

HTC CORPORATION, ET AL                   §
                                         §
v.                                       §
                                         §            Case No. 6:18-cv-243- JRG
TELEFONAKTIEBOLAGET LM                   §
ERICSSON, ET AL                          §


                    MINUTES FOR JURY TRIAL
        HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                           February 12, 2019

OPEN: 8:28 a.m.                                                   ADJOURN: 6:37 p.m.

ATTORNEYS FOR PLAINTIFFS:                    See attached.

ATTORNEYS FOR DEFENDANTS:                    See attached.

LAW CLERKS:                                  Catherine Owens
                                             Hao Wu
                                             Jonathan Todd

COURT REPORTER:                              Shelly Holmes, CSR-TCRR

COURTROOM DEPUTY:                        Jan Lockhart
TIME       MINUTES
8:28 a.m.  Court opened. Messrs. Fountain and Riddell read into the record exhibits used
           prior day.
8:29 a.m.  Jury returned to the Courtroom. Courtroom sealed.
8:30 a.m.  Cross examination of Marcus Woo by Mr. Stevenson.
8:48 a.m.  Courtroom unsealed.
8:50 a.m.  Bench conference.
8:51 a.m.  Cross examination of Marcus Woo by Mr. Stevenson.
9:16 a.m.  Redirect examination of Marcus Woo by Ms. Doan.
9:19 a.m.  Bench conference.
9:21 a.m.  Redirect examination of Marcus Woo by Ms. Doan.
9:40 a.m.  Recross examination of Marcus Woo by Mr. Stevenson. Bench Conference.
9:41 a.m.  Recross examination of Marcus Woo by Mr. Stevenson.
9:46 a.m.  Redirect examination of Marcus Woo by Ms. Doan.
9:47 a.m.  Parties passed the witness. Recess.
10:00 a.m. Court reconvened. Direct examination of Nigel Newby-House by Ms. Doan.
10:30 a.m. Bench conference.
TIME         MINUTES
10:32 a.m.   Direct examination of Nigel Newby-House by Ms. Doan.
10:33 a.m.   Cross examination of Nigel Newby-House by Mr. Baxter.
10:55 a.m.   Courtroom sealed. Cross examination of Nigel Newby-House by Mr.
             Baxter.
11:06 a.m.   Redirect examination of Nigel Newby-House by Ms. Doan.
11:08 a.m.   Courtroom unsealed. Redirect examination of Nigel Newby-House by Ms.
             Doan.
11:11 a.m.   Recross examination of Nigel Newby-House by Mr. Baxter.
             Parties passed the witness.
11:14 a.m.   Direct examination of Dr. Andrew Wolfe by Ms. Doan.
11:41 p.m.   Courtroom sealed. Direct examination of Dr. Andrew Wolfe by Ms. Doan.
11:45 p.m.   Courtroom unsealed. Jury recess for lunch. Hearing outside the presence of
             the Jury.
11:48 a.m.   Lunch recess.
12:43 p.m.   Hearing outside the presence of the Jury.
12:44 p.m.   Jury returned to the courtroom. Direct examination of Dr. Andrew Wolfe by
             Ms. Doan.
12:49 p.m.   Courtroom sealed. Direct examination of Dr. Andrew Wolfe by Ms. Doan.
12:53 p.m.   Courtroom unsealed. Direct examination of Dr. Andrew Wolf by Ms. Doan.
1:02 p.m.    Cross examination of Dr. Andrew Wolfe by Mr. Lipschitz.
1:12 p.m.    Courtroom sealed. Cross examination of Dr. Andrew Wolfe by Mr.
             Lipschitz.
1:30 p.m.    Redirect examination of Dr. Andrew Wolfe by Ms. Doan.
1:41 p.m.    Courtroom unsealed. Recross examination of Dr. Andrew Wolfe by Mr.
             Lipschitz.
1:44 p.m.    Redirect examination of Dr. Andrew Wolfe by Ms. Doan.
1:45 p.m.    Parties passed the witness.
1:46 p.m.    Direct examination of Grace Lei by Mr. Burman.
2:07 p.m.    Courtroom sealed. Direct examination of Grace Lei by Mr. Burman
2:23 p.m.    Bench conference.
2:25 p.m.    Direct examination of Grace Lei by Mr. Burman.
2:31 p.m.    Courtroom unsealed. Direct examination of Grace Lei by Mr. Burman.
2:35 p.m.    Recess.
3:10 p.m.    Court reconvened. Instructions to Jury re Ms. Lei’s prior testimony.
3:12 p.m.    Cross examination of Grace Lei by Mr. Baxter.
3:51 p.m.    Courtroom sealed.
3:59 p.m.    Redirect examination of Grace Lei by Mr. Burman.
4:08 p.m.    Courtroom unsealed.
4:09 p.m.    Recross examination of Grace Lei by Mr. Baxter.
4:14 p.m.    Redirect examination of Grace Lei by Mr. Burman.
4:15 p.m.    Witness excused. Bench conference.
4:16 p.m.    Video deposition of Martin Nattoch Dagg.

                                       2
TIME        MINUTES
4:28 p.m.   Ms. Garcia and Mr. Zeck read into the record portions of the Lars Gustav Brismark
            deposition.
4:48 p.m.   Jury excused for recess. Hearing outside the presence of the Jury. Jury
            instructions are to be revised and sent to the Court by 3:00 p.m. on February
            13, 2019.
4:51 p.m.   Recess.
5:13 p.m.   Court reconvened.
5:14 p.m.   Ms. Garcia and Mr. Zeck read into the record additional portions of the Lars Gustav
            Brismark deposition.
5:17 p.m.   Direct examination of Paul Kakaes, Ph.D. by Mr. Millikan.
5:52 p.m.   Cross examination of Paul Kakaes, Ph.D. by Mr. Millikan.
6:30 p.m.   Redirect examination of Paul Kakaes, Ph.D. by Mr. Millikan.
6:34 p.m.   Jury excused until 8:30 a.m.
6:35 p.m.   Hearing outside the presence of the Jury.
6:37 p.m.   Court adjourned.




                                          3
